Citation Nr: 0927258	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from June 1972 
to March 1974.  The Veteran died in March 2005.  The 
appellant is the Veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2005 decision by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case was scheduled to appear for a 
video hearing before the undersigned Board Member on June 3, 
2009.  VA sent a letter to inform the appellant of her 
hearing in May 2009.  However, the letter was returned to VA 
because the mailing address was outdated.  

On June 4, 2009, VA received a new address for the appellant.  
However, VA did not attempt to reschedule the hearing using 
the appellant's new address.  Since there is no evidence that 
the appellant has withdrawn her hearing request, this case 
must be remanded to schedule the appellant for a video 
hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a Board 
video hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




